Schroeder, C.J.,
dissenting: On the evidence in this case awarding the plaintiff over one-half million dollars for his injuries is clearly excessive and shocks the conscience of reasonable persons. It should be specifically noted in considering the evidence in this case that this plaintiff was the area foreman of a switching crew. Time constraints prohibit an in-depth discussion of the evidence in this dissenting opinion.
The court in this case ignores the substance of the affidavits disclosing misconduct of the jury. The procedure used by the jury to arrive at the amount of its verdict in this case was to apply a formula which operated in absolute reverse to the concept of comparative negligence. First, the jury decided how much it wanted to give the plaintiff as damages for his injury without considering the comparative fault of the plaintiff. As a second step, to render a verdict which ostensibly complied with the court’s instruction, the jury then calculated what the total verdict should be to give the plaintiff the net amount in damages it had previously determined.
This procedure, which the court approves in its opinion, will completely emasculate our comparative negligence statute.
It is respectfully submitted the judgment should be reversed and a new trial granted.